Citation Nr: 0316455	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

The record reflects that the veteran was scheduled for a 
video conference hearing at the RO on February 24, 2003.  
Without explanation, the veteran failed to report for the 
hearing, and neither he nor his representative has requested 
that it be rescheduled.  Accordingly, the Board will proceed 
to a decision on this appeal as if the hearing request had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged in-
service stressors.

2.  A diagnosis of PTSD is not shown by the evidence of 
record.  

3.  Competent medical evidence does not indicate that a 
currently diagnosed depressive disorder is causally related 
to the veteran's period of service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he 
has an acquired psychiatric disorder, to include PTSD, which 
had its onset during or due to his military service.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard of review in 
adjudicating the veteran's claim.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  The 
record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
October 2000 Statement of the Case.  Crucially, the veteran 
was specifically notified by letter from the RO in April 2002 
of the evidence necessary to substantiate his claim as well 
as the evidence he was expected to obtain and which evidence 
VA would obtain.  

The Board additionally observes that in October 1999 the RO 
sent the veteran a letter requesting detailed information 
concerning alleged PTSD stressors.  In response, the veteran 
merely referred to "the stress of the military".

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA treatment records and reports of 
two recent VA examinations.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted in the Introduction, the veteran failed 
to report for a video conference hearing in February 2003.  
His representative has submitted a brief on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002). 

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2002).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Factual Background

The veteran's DD 214 form reveals that he did not have any 
foreign service and was not awarded any combat citations.  

Of record is a report of the veteran's hospitalization in 
October 1971, during service.  Although the purpose of the 
hospitalization was hemorrhoidectomy, a mental hygiene 
consult was arranged, evidently because the veteran voiced 
complaints concerning his family situation.  The impression 
was passive dependent personality manifested by dependence 
and helplessness with immaturity.  No treatment was 
recommended, and the veteran was discharged to duty.

In January 1972, the veteran was seen with a history of 
"nervousness".  He reported that his wife had been sexually 
assaulted recently and it was noted that he had gone AWOL.  
He described episodes of crying and hysterical paralysis.  He 
reported that he had attempted suicide on three occasions in 
the previous few months  The examiner's impression was 
depression.  The veteran was referred for a mental hygiene 
consultation.  A long history of adjustment problems as well 
as impulsivity was noted by the examiner.  The veteran was 
described as very dependent, expecting others to do for him.  
The diagnosis was passive aggressive personality, passive-
dependent type.  It was recommended that he be separated from 
service as expeditiously as possible.  The veteran was 
discharged under honorable conditions in April 1972.  

There is no pertinent medical evidence for two decades after 
service.  VA medical records dated in 1993 show a diagnosis 
of alcohol dependence.  

In April 1981, the veteran filed a claim of entitlement to 
service connection for a "nervous condition", which was 
denied by the RO in an unappealed September 1981 rating 
decision.  In July 1999, the again veteran filed a claim for 
service connection for a "nervous condition".  He stated 
that "I believe that I now have PTSD."  In response to a 
detailed inquiry letter from the RO, the veteran submitted a 
brief statement in which he reiterated that he had a 
"nervous condition" in service.  He denied service in 
Vietnam and/or participation in combat.  He stated that "I 
had a nervous breakdown and spent over 40 days in the 
hospital."  He additionally stated that while he was in the 
military his wife was raped.

On VA examination in November 1999, the veteran reported that 
while he was at Fort Benning, Georgia in service, he 
developed a "nervous condition" and had to be hospitalized 
for 45 days.  He was unable to provide a detailed description 
or information as to the circumstances of his "nervous 
breakdown" and the precipitating factors.  He said he felt 
tired and was crying.  He currently complained of depression, 
being gloomy and having no energy.  The diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
commented that there was no evidence seen to suggest the 
presence of PTSD.  The examiner noted that there was no 
specific event in the veteran's military history which would 
suggest an unusual traumatic event.  

The veteran was afforded another VA psychiatric examination 
in June 2002.  The examiner noted that the claims file was 
reviewed.  The veteran denied a history of psychiatric 
treatment.  The diagnosis was depressive disorder.  The 
examiner stated that the veteran did not meet the criteria 
for PTSD.  The examiner opined that, since the veteran had 
not had any psychiatric treatment except for alcoholism since 
his "breakdown" in service, it was as unlikely as not that 
his present depression was related to service.  

Analysis

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, which had its onset in 
service.  

The Board initially notes the in-service diagnosis of 
personality disorder and a post-service diagnosis of 
alcoholism.  It does not appear that the veteran is currently 
seeking service connection for either of these problems.  In 
any event, service connection cannot be granted for 
congenital or developmental defects such as personality 
disorders. See 38 C.F.R. §§ 3.303(c), 4.9, 4,127 (2001); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.  In addition, no compensation shall be paid if 
a disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1(n), 
3.301 (1998); see also VAOPGPREC 2-97 (January 16, 1997).  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101- 508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  The 
Board's analysis will accordingly focus on whether service 
connection is warranted for an acquired psychiatric 
disability, including PTSD as he contends.   

Finality/new and material evidence

In April 1981, the veteran filed a claim of entitlement to 
service connection for a "nervous condition".  His claim 
was denied in a September 1981 RO rating decision.  The 
evidence of record at the time indicated an in-service 
diagnosis of passive-aggressive personality disorder and no 
evidence of post-service medical treatment.  The RO denied 
the claim on the basis that a personality disorder did not 
constitute a disability for which service connection could be 
granted.  The veteran was informed of that denial by letter 
from the RO dated October 7, 1981.  He did not appeal that 
determination.   

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103. Pursuant 
to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The veteran filed another claim of entitlement to service 
connection for a "nervous condition" in July 1999.  In the 
January 2000 decision which forms the basis of this appeal, 
the RO determined that new and material evidence which was 
sufficient to reopen the veteran's previously-denied claim 
had not been submitted.  However, subsequent RO rating 
decisions denied service connection for PTSD and depressive 
disorder on a de novo basis.  The RO evidently viewed the 
veteran's recent claim of entitlement to service connection 
as being distinguishable from his previous claim, which the 
RO thought was for service connection for a personality 
disorder.  The Board does not agree with this conclusion, 
since both the 1981 and 1999 claims are for service 
connection for a "nervous condition", which the Board 
interprets as meaning a psychiatric disability in general.  
In any event, for reasons expressed immediately below the 
Board believes that the veteran has submitted new and 
material evidence which is sufficient to reopen his claim. 

It is now well-settled that the submission of new and 
material evidence by claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to the reexamination 
of the appellant's claim by the RO and the Board.  The Board 
is obligated by law to conduct a de novo review as to this 
matter.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  

In this case, there is now of record competent medical 
evidence that the veteran has an acquired psychiatric 
disability.  Such evidence was lacking in 1981; the only 
medical evidence of record at that time identified a 
personality disorder as a medical diagnosis.  This new 
evidence, in the Board's opinion, must be considered in order 
to fairly decide the merits of the veteran's claim.  Because 
new and material evidence has been added to the record since 
1981, and because the RO addressed the claim in October 2000 
and in July 2002 without regard to finality of its September 
1981 rating decision, the Board believes that the veteran's 
claim for service connection for a psychiatric disability may 
be addressed on a de novo basis.

The Board observes at this juncture that in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.



PTSD 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).

In the instant case, the record does not demonstrate that the 
veteran currently suffers from PTSD.  To the contrary, VA 
examiners in November 1999 and June 2002 specifically stated 
that the veteran did not meet the criteria for PTSD.  As 
there is no diagnosis of PTSD of record, element (1) has not 
been met.  The veteran's claim fails on that basis.

For the sake of completeness, the Board will move on to 
address the remaining two 38 C.F.R. § 3.304(f) elements.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].  

With respect to element (2), medical nexus, there is of 
record no medical opinion which serves to link the veteran's 
claimed PTSD to his military service.  In this regard, the 
Board notes that the 1999 VA examiner indicated that the 
veteran had not identified any traumatic event in service 
that would serve as a stressor.  

As for element (3), in-service stressors, the Board observes 
that the veteran does not contend that he engaged in combat 
while in service and the record does no show participation in 
combat.  The veteran's sole claimed in-service stressor 
appears to be the sexual assault of his wife.  The veteran 
does not claim to have witnessed this assault.  In any event, 
the law requires that any noncombat stressor be corroborated 
by evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.  That is, the record must contain credible 
evidence which supports the veteran's assertions.  This type 
of evidence has not been submitted by the veteran.  Element 
(3) has not been satisfied.  

Accordingly, the Board finds that none of the elements of 38 
C.F.R. § 3.304(f) have been met.

The Board has considered the contentions of the veteran to 
the effect that he may have PTSD which may be related to his 
military service.  However, it is well-established that the 
veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding matters such 
as diagnosis and etiology of disorders and disabilities, and 
his opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Other acquired psychiatric disorder

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Insofar as the veteran seeks service connection for an 
acquired psychiatric disorder, the November 1999 and June 
2002 VA examinations reflect a diagnosis of depressive 
disorder.  Hickson element (1), a current disability, is 
accordingly met.  

The service medical records show an impression of depression 
in January 1972.  Although depression this diagnosis was 
later discarded in favor of a diagnosis of personality 
disorder, the Board finds that the service medical records 
document psychiatric problems in service and as such arguably 
satisfy Hickson element (2).  

However, with respect to element (3), medical nexus, there of 
record no medical opinion which serves to link the veteran's 
depressive disorder to his military service.  Crucially, the 
June 2002 VA examiner opined, after reviewing the evidence, 
that it was unlikely as not that the veteran's depression was 
related to his service.  There is no competent medical 
evidence to contradict this conclusion.  
As noted above, the veteran is not competent to offer a 
medical opinion attributing a disability to service.  See 
Espiritu.  Therefore, Hickson element (3), medical nexus, is 
not met.

The Board observes in passing that the veteran does not 
contend that that he has had psychiatric symptomatology 
continuously after leaving service, and the medical evidence 
does not so demonstrate.  In fact, the initial identification 
of an psychiatric disability after, service, aside form 
alcoholism, was in 1999, over a quarter of a century after 
the veteran was discharged from service.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  Such 
showing is lacking in this case.  Moreover, in Voerth v. 
West, 13 Vet. App. 117, 120 (1999), the Court stated 38 
C.F.R. § 3.303 does not relieve a claimant of his burden of 
providing a medical nexus.  As discussed above, the required 
medical nexus is also lacking.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  The benefit sought on 
appeal is accordingly denied.  





CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

